DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ third after final submission, filed on 11/15/2021, in response to claims 20, 24, and 26-27 rejection from the final office action (09/09/2021) and advisory action 10/22/2021, 11/08/2021 by cancelling claims 24 and 26-27 and incorporating claim 26 into claim 20 is entered and will be addressed below. 
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicants argue that ‘353 does not teach “a distance between the quartz column and the reaction region is greater than or equal to 20 centimeters” previous claim 26 (now incorporated into claim 20) because ‘353’s holder 6 is surround by the coil 7 and no distance (within) the reaction region, see the bridging paragraph between pages 6 and 7.
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

By incorporating the quartz holder 42 that supports suspended multiple cathodes 41, as taught by ‘339, to the right cap that has the connection circuits 114 passing through of ‘390, is where the claimed quartz column in the combined apparatus is. ‘390 is silent on the length reaction chamber. The distance between the heating source and the imported quartz holder can be derived. ‘353 is cited for the size between the heater and the cold end of the chamber wall. 
Note also ‘390 teaches the carbon fiber CF 10 cm in length ([0105]). ‘535 teach The reactor system includes a cylindrical reaction vessel 61 (e.g., formed of Pyrex glass, 1 m long) ([0036], 2nd sentence). And the distance between the quartz column and the heater/reaction region can also be clearly increased further by scale up the reactor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KEATH T CHEN/Primary Examiner, Art Unit 1716